DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 08/30/2021 has been entered. Claims 1-5, 7-23 remain pending in the application. 
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 20, 23 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “comprising a generally rectangular tray floor having two longitudinal sides and two lateral sides that define a glue board platform arranged above the tray floor for supporting the glue board in a position vertically spaced from and generally parallel with the tray floor”. However, this is vague and indefinite because it is not clear what is meant by this recital. Is this suggesting that the glue board platform is arranged above the tray floor? This is unclear because the tray floor is part of the glue board platform. It is not clear what is arranged above 
Claim 23 recites “wherein the support surface is elevated above the tray floor for supporting the glue board in an elevated position above, and generally parallel to, the tray floor.” This renders the claim vague and indefinite because the specification, pg 7-8, discloses the support surface as the surface that the tray is placed thereby being positioned below the tray floor. is this suggesting that there is a spacing between the glue board and the tray floor? This is in line with Figs 7A-7C, however this limitation is not met at all times. There are surfaces part of the tray floor (see the upper notches of in Fig 14A of the tray floor that directly contact the glue board) that do not disclose a spacing between the floor and glue board, thereby rendering the claim indefinite. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-3, 5, 7-9, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric (US4709504) in view of Thum (US528573) and in view of Fever (US0885461A1).
Regarding claim 1:

    PNG
    media_image1.png
    262
    396
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    279
    media_image2.png
    Greyscale

Andric teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap, said reuseable glue board tray comprising: (abstract, Figs 9-10, col 1 ln 38-40)
 a generally rectangular tray floor (Fig 9+10, see part of 10a directly under 18a)
 and at least one pair of opposed side walls upwardly directed from the tray floor that together define a glue board platform, (fig 9+10, ref 61, col 4 lns 39-52)
 the tray floor being generally parallel with a support surface upon which the tray is placed, (see fig 10 how the tray floor is parallel with a ground surface)
said at least one pair of upwardly directed opposed side walls having a slanted lip (Fig 8+10, Reference 62)

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

a low side of the slope being on an outside edge of the tray to encourage pest interaction with the glue board by eliminating barriers between the glue board and the support surface, (fig 9+10, ref 64)

    PNG
    media_image4.png
    323
    463
    media_image4.png
    Greyscale

at least one side of the tray that extends transversely to the pair of opposed side walls being an open side that does not have a slanted lip, (fig 9, see how the tray has an open side annotated above without a slanted lip)


    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

said at least one pair of upwardly directed opposed side walls having a slanted lip that is sloped at an angle of between about 30 and about 50 to an angle of the support surface, (Fig 10, Reference 62) Andric discloses that the angle is an acute angle but doesn’t disclose a certain range)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle between the slanted lip and supported surface to a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Andric to provide for a downward facing groove to allow the traps to be stacked on one another (col 4, ln 45-53). 
Andric doesn’t teach:
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side.
Thum teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap (figs and col 1 ln 11-19)
A board tray (Fig 1, Reference A, col 2 ln 57-77)
A disposable glue board (Fig 1, Reference 2, col 2 ln 57-77)
Said board tray comprising an open side that does not have a slanted lip (see either side of opposite of 1) 
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric such that the open side facilitated replacement of the disposable glue board as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
Andric as modified by Thum doesn’t teach:
and a side of the tray opposite the open side is a closed side including a side wall,
Fever teaches:
a glue board tray (figs, col 1 lns 24-35)
comprising a side of the tray with a closed side including a side wall (fig 1, Reference D)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the side of the tray opposite to the open side wall of Andrich as modified by Fever to comprise a closed side wall as taught by Fever to provide for an additional elevated place onto which pests could easily enter the glue trap. 
Regarding claim 2:
Andric as modified by Thum and Fever teaches claim 1. However, Andric doesn’t teach:
wherein the side wall of the closed side of the tray opposite the open side includes a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, a low side of the slope being on the outside edge of the tray.
Fever further teaches:
wherein the sidewall of the closed side of the tray opposite the open side (fig 1, Reference D, Andric discloses the open side)
includes a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, (see fig 2, how the angle of slated lips D+D’ are approximately angled between 15 and 75 degrees)
a low side of the slope being on the outside edge of the tray. (see fig 1+2, how the low side/corner of D is on the outside edge of the tray)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the  side of the tray opposite an open side of Andrich as modified by Fever to comprise a slanted side wall as taught by Fever to provide for an elevated place onto which pests could easily enter the glue trap. 
Andric as modified doesn’t explicitly disclose:
a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, (Fever teaches: see fig 2, how the angle of slated lips D+D’ are approximately angled between 15 and 75 degrees)
In re Aller, 105 USPQ 233. 
	
	Regarding claim 3:
Andric as modified teaches claim 2. However, Andric further teaches: 

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

wherein the angle of the support surface is horizontal (see annotation above how the angle between the support surface)
However, Andric doesn’t explicitly teach:

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

and the slanted lips on said opposed side walls are sloped at an angle of about 45 to the horizontal. (Fig 10, Reference 62) Andric discloses that the angle is an acute angle but doesn’t disclose a certain range)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle between the slanted lip and supported surface to a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Andric to provide for a downward facing groove to allow the traps to be stacked on one another (col 4, ln 45-53).  
	Regarding claim 5:
Andric as modified teaches claim 1. Andric further teaches:
wherein the tray has two longitudinal sides (Fig 9, see the longitudinal sides 62+64+65)
 and two lateral sides, (Fig 9, see the lateral sides opposite to the longitudinal sides)
said longitudinal sides including the at least one pair of opposed side walls and being longer than said lateral sides, (Fig 9, see the pair of opposed side walls 62+64+65 that are longer than the lateral sides)
 said tray having a vertical height, as measured from the support surface to an upper edge of the opposed side walls, of between about 0.25 inches and about 0.50 inches. (col 5 ln 1-2)
Wherein the tray is made of plastic (col 4, ln 65-66)
However, Andric as modified by Thum doesn’t teach:
wherein the tray is made of injection molded plastic 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. Since Andric teaches that the product is formed  
Regarding claim 7:
Andric as modified teaches claim 5. Andric doesn’t teach:
wherein said at least one pair of opposed side walls include inwardly extending tabs that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, said tabs being vertically spaced above the glue board platform, said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap.
Thum further teaches:

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

wherein said at least one pair of opposed side walls (see annotation above)
include inwardly extending tabs (Fig 1 +2, References 1)
 that overlap adjacent outer edges of the glue board when said glue board is placed on the glue board platform, (see annotation above)
 said tabs being vertically spaced above the glue board platform, (fig 1-2, see how the tabs 1 are placed above the glue board platform base of A)
said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric to comprise extending tabs as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
	Regarding claim 8:
Andric as modified teaches claim 5. Andric as modified by Thum doesn’t explicitly teach:
wherein the vertical spacing of the tabs is between about 0.035 inches and about 0.045 inches above the glue 5.17.21/8463375_1-3-U.S. Serial No.: 16/449,903board platform and a lateral extent of the tab overlap is between about 2% and about 7% of a width of the tray.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the vertical spacing of the tabs and lateral extent of the tab a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the size of the tabs could provide benefits to the structural stability of the glue board, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233.  
	Regarding claim 9:
Andric as modified teaches claim 1. Andric further teaches:
wherein the tray is nestable with a second one of the trays to form a compact stack of trays. (fig 9+10, col 4 lns 39-64)
Regarding claim 23:
Andric as modified teaches claim 1 and Andric further teaches:

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

wherein the support surface is below the tray floor for supporting the glue board in an elevated position above (Fig 10, see how the support surface is locate below the glue board under 18a to elevate it above)
and generally parallel with the tray floor, (as best understood from 112b above, see how the glue board 18a is positioned parallel to the tray floor under 18a) 
Claim(s) 4,10,11,13,14,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric (US4709504) in view of Thum (US528573) and in view of Fever (US0885461A1) and in view of Robinson (US 20030217503A1).
Regarding claim 4:
Andric as modified teaches claim 1. However, Andric as previously modified doesn’t teach:
wherein the at least one pair of opposed side walls include finger access cutouts to allow the user to lift 8.30.21/8662701_1-2-U.S. Application No.: 16/449,903 Reply to Non- Final Office Action of June 9, 2021the tray without interacting with the glue board, the cutouts being closed in a direction of the tray floor for preventing a user from interacting with the glue board.
Robinson teaches:
A glue board tray (Figs and abstract)
Wherein At least one pair of opposed side walls (Figs 4, Ref 22 and opposite side wall not numbered)
Include finger access cutouts to allow the user to lift the tray without interacting with the glue board (Fig 1, Ref 26)
The cutouts being closed in a direction of the tray floor for preventing a user from interacting with the glue board. (see how the cutouts of the handle are closed and do not interact with the glue board thereby also preventing a user from interacting with the glue board)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric as modified such that at least one side wall comprised a finger access cutout as taught by Robinson to provide the user with easy access to handle and move the trap.
Regarding claim 10:

    PNG
    media_image1.png
    262
    396
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    279
    media_image2.png
    Greyscale

Andric teaches:
A glue trap comprising a reuseable glue board tray fitted with a separately disposable glue board, the glue board tray including (abstract, Figs 9-10, col 1 ln 38-40)
 a generally rectangular tray floor (Fig 9+10, see part of 10a directly under 18a)
 and at least one pair of opposed side walls upwardly directed from the tray floor that together define a glue board platform, (fig 9+10, ref 61, col 4 lns 39-52)
However, Andric doesn’t explicitly teach:
said opposed side walls including inwardly extending tabs that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, said tabs being vertically spaced above the glue board platform, said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap.
Thum teaches:
A glue trap comprising a reuseable glue board tray (figs and col 1 ln 11-19)
 fitted with a separately disposable glue board, (Fig 1, Reference 2, col 2 ln 57-77) the glue board tray including 
A generally rectangular tray floor (Fig 1, Reference A, col 2 ln 57-77)

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

And at least one pair of opposed side walls (see annotation above)
including inwardly extending tabs (Fig 1 +2, References 1)
 that lap over adjacent outer edges of the glue board when said glue board is placed on the glue board platform, (fig 1+2, see annotation above)
 said tabs being vertically spaced above the glue board platform, (fig 1-2, see how the tabs 1 are placed above the glue board platform base of A)
said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap. (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the glue board tray of Andric to comprise extending tabs as taught by Thum to allow the glue board tray to be disposably removed from the tray to allow the reuse of the tray. 
Andric as modified by Thum doesn’t teach:
and finger access cutouts closed in a direction of the tray floor for allowing a user to lift the tray without interacting with the glue board.
Robinson teach:
A glue board tray (Figs and abstract)
and finger access cutouts closed in a direction of the tray floor to allow the user to lift the tray without interacting with the glue board (Fig 1, Ref 26, see how the cutouts of the handle are closed and do not interact with the glue board thereby also preventing a user from interacting with the glue board)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric as modified such that it comprised a finger access cutout as taught by Robinson to provide the user with easy access to handle and move the trap.
	Regarding claim 11:
Andric as modified teaches claim 10. Andric further teaches:
wherein the tray floor is generally parallel with a support surface upon which the tray is placed, (see fig 10 how the tray floor is parallel with a ground surface)
said at least one pair of opposed side walls having a slanted lip (Fig 8+10, Reference 62)

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

a low side of the slope being on an outside edge of the tray to encourage pest interaction with the glue board by eliminating barriers between the glue board and the support surface. (fig 9+10, ref 64)


    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

said at least one pair opposed side walls having a slanted lip that is sloped at an angle of between about 15 and about 75 to an angle of the support surface, (Fig 10, Reference 62) Andric discloses that the angle is an acute angle but doesn’t disclose a certain range)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the angle between the slanted lip and supported surface to a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation to do so is also disclosed by Andric to provide for a downward facing groove to allow the traps to be stacked on one another (col 4, ln 45-53). 
	Regarding claim 12:
Andric as modified teaches claim 11. Andric further teaches:

    PNG
    media_image4.png
    323
    463
    media_image4.png
    Greyscale

wherein one side of the tray that extends transversely to the pair of opposed side walls is an open side that does not have a slanted lip, (fig 9, see how the tray has an open side annotated above without a slanted lip)
However, Andric doesn’t explicitly teach:
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side.
Thum teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap (figs and col 1 ln 11-19)
A board tray (Fig 1, Reference A, col 2 ln 57-77)
A disposable glue board (Fig 1, Reference 2, col 2 ln 57-77)
Said board tray comprising an open side that does not have a slanted lip (see either side of opposite of 1) 
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side. (col 2 ln 57-77)

Andric as modified doesn’t teach:
and a side of the tray opposite the open side is a closed side including a side wall,
Fever teaches:
a glue board tray (figs, col 1 lns 24-35)
comprising a side of the tray with a closed side including a side wall (fig 1, Reference D)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the side of the tray opposite to the open side wall of Andrich as modified by Thum to comprise a closed side wall as taught by Fever to provide for an additional elevated place onto which pests could easily enter the glue trap. 
Regarding claim 13:
Andric as modified teaches claim 12. Andric as modified by Thum doesn’t explicitly teach:
wherein the vertical spacing of the tabs is between about 0.035 inches and about 0.045 inches above the glue 5.17.21/8463375_1-3-U.S. Serial No.: 16/449,903board platform and a lateral extent of the tab overlap is between about 2% and about 7% of a width of the tray.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the vertical spacing of the tabs and lateral extent of the tab a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the vertical spacing and lateral extent of the tabs could In re Aller, 105 USPQ 233.    
Regarding claim 14:
Andric as modified teaches claim 13. Andric as modified by Thum doesn’t explicitly teach:
wherein a lateral extent of the tab overlap is between about 2% and about 7% of a width of the tray.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the lateral extent of the tab overlap a specific dimension since such a modification is merely a design choice lacking any disclosed criticality for such dimensions for the trap. While limiting the lateral extent of the tab overlap could provide benefits to the structural stability of the glue board, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.    
Regarding claim 15:
Andric as modified teaches claim 12. However, Andric doesn’t teach:
wherein the side wall of the closed side of the tray opposite the open side includes a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, a low side of the slope being on the outside edge of the tray.
Fever further teaches:
wherein the sidewall of the closed side of the tray opposite the open side (fig 1, Reference D, Andric discloses the open side)
includes a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, (see fig 2, how the angle of slated lips D+D’ are approximately angled between 15 and 75 degrees)
a low side of the slope being on the outside edge of the tray. (see fig 1+2, how the low side/corner of D is on the outside edge of the tray)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the  side of the tray opposite an open side of Andrich as modified by Fever to comprise a slanted side wall as taught by Fever to provide for an elevated place onto which pests could easily enter the glue trap. 
Andric as modified doesn’t explicitly disclose:
a slanted lip sloped at an angle of between about 15° and about 75° to the angle of the support surface, (Fever teaches: see fig 2, how the angle of slated lips D+D’ are approximately angled between 15 and 75 degrees)
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the angles of the slanted lip as claimed to provide for easily accessible surfaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	Regarding claim 17:
Andric as modified teaches claim 10. Andric further teaches:
wherein the tray has two longitudinal sides (Fig 9, see the longitudinal sides 62+64+65)
 and two lateral sides, (Fig 9, see the lateral sides opposite to the longitudinal sides)
said longitudinal sides including the at least one pair of opposed side walls and being longer than said lateral sides, (Fig 9, see the pair of opposed side walls 62+64+65 that are longer than the lateral sides)
 said trap having a vertical height, as measured from the support surface to an upper edge of the opposed side walls, of between about 0.25 inches and about 0.50 inches. (col 5 ln 1-2)
Wherein the tray is made of plastic (col 4, ln 65-66)
However, Andric as modified doesn’t teach:
wherein the tray is made of injection molded plastic 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966. Since Andric teaches that the product is formed from a plastic, it does not matter what process is used to result I the production. Therefore, Andric meets this limitation.  
	Regarding claim 19:
Andric as modified teaches claim 10. Andric further teaches:
wherein the tray is nestable another one of said trays to form a compact stack of trays. (fig 9+10, col 4 lns 39-64)
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric (US4709504) in view of Thum (US528573) in view of Johnson et al. herein Johnson(US5950353). 
Regarding claim 20:

    PNG
    media_image1.png
    262
    396
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    279
    media_image2.png
    Greyscale

Andric teaches:
A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap, said reuseable glue board tray comprising: (abstract, Figs 9-10, col 1 ln 38-40)
 a generally rectangular tray floor (Fig 9+10, see part of 10a directly under 18a)
having two longitudinal sides (Fig 9, see the longitudinal sides 62+64+65)
 and two lateral sides that define a glue board platform, (Fig 9, see the lateral sides opposite to the longitudinal sides)
Arranged above the tray floor for supporting the glue board in a position vertically spaced from and generally parallel with the tray floor, (as best understood from 112b 
Each of said longitudinal sides having a sloped outer lip (Fig 8+10, Reference 62)

    PNG
    media_image3.png
    101
    307
    media_image3.png
    Greyscale

with a low side of the slope being on an outside edge of the tray to encourage pest interaction with the glue board by eliminating barriers between the glue board and the support surface, (fig 9+10, ref 64)
at least one of said lateral sides being an open side without tabs (fig 9, see how the lateral sides are open sides without tabs)
said tray being nested with at least one other tray of the same type to form a compact stack of trays. (fig 9+10, col 4 lns 39-64)
However, Andric doesn’t explicitly teach:
Said open side facilitating replacement of the disposable glue board which is positioned on the glue board platform through said open side
Thum teaches:

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

A reuseable glue board tray into which a disposable glue board is inserted to form a glue board trap (figs and col 1 ln 11-19)
A board tray (Fig 1, Reference A, col 2 ln 57-77)
A disposable glue board (Fig 1, Reference 2, col 2 ln 57-77)
Said board tray comprising a lateral side without tabs (see either side tray opposite of 1) 
said open side facilitating replacement of the disposable glue board, said disposable glue board being positioned on the glue board platform through said open side (col 2 ln 57-77)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the board tray of Andric such that the open side facilitated replacement of the disposable glue board as taught by Thum to allow the glue board to be disposably removed from the tray to allow the reuse of the tray. 
However, Andric doesn’t explicitly teach:
each of said longitudinal sides including at least one inwardly extending tab that laps over an adjacent outer edges of the glue board when said glue board is placed on the glue board platform, said tabs being vertically spaced above the glue board platform, 
Thum further teaches:

    PNG
    media_image5.png
    249
    232
    media_image5.png
    Greyscale

And at least one pair of longitudinal side (see annotation above)
including at least one inwardly extending tab (Fig 1 +2, References 1)
 that lap over an adjacent outer edges of the glue board when said glue board is placed on the glue board platform, (fig 1+2, see annotation above)
 said tabs being vertically spaced above the glue board platform, (fig 1-2, see how the tabs 1 are placed above the glue board platform base of A)
said overlap and said vertical spacing creating a longitudinally extending channel for receiving adjacent outer edges of the glue board to retain the board on the glue board platform regardless of an orientation of the trap. (col 2 ln 57-77)

If applicant disagrees that Andric alone discloses the “supporting the glue board in a position vertically spaced from and generally parallel with the tray floor”. Then Johnson teaches:
A glue trap (abstract and figs)
a glue board platform arranged above the tray floor (fig 11, inner part between Ref 250)
for supporting the glue board in a position vertically spaced from and generally parallel with the tray floor (Fig 10, Ref 26, positioned vertically spaced from and parallel to the tray floor 242)
It would have been obvious to one of ordinary skill in the art before the effective filing date modify the glue board of Andric as modified such that it was positioned vertically spaced from and generally parallel to the tray floor as taught by Johnson to provide for a space for alternating ridges and valleys to improve the overall stiffness of the tray (col 5, ln54).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric in view of Thum in view of Fever and in view of Nobbs (US5771628).
Regarding claim 21:
Andric as modified discloses claim 11. However, Andric as modified doesn’t teach:
wherein the slope of the slanted lip of said at least one pair of opposed side walls varies along a length of each side wall.
Nobbs teaches:
A glue trap (abstract and figs)
A pair of opposed side walls comprising a slope with a slanted lip (Fig 2, Ref 40+42)
Wherein the slanted lip of said at least one pair of opposed side walls varies along a length of each side wall. (Fig 2, Ref 40a+40b)
It would have been obvious to one of ordinary skill in the art before the effective filing date modify the slope of the slanted lip of the opposed side walls of Andric as modified such that it varies along a length of each side wall as taught by Nobbs to provide for an optional place of attachment for a lid (col 5, ln1-13). 
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andric in view of Thum in view of Fever and in view of Fitzsimmons (US5236081).
Regarding claim 22:
Andric as modified discloses claim 1. However, Andric as modified doesn’t teach:
further comprising a cutout extending inward from the open side of the tray and through the floor for exposing an underside side of an end of the glue board positioned on the glue board platform.
In a related art of, removable objects received on a tray, Fitzsimmons teaches:
a tray comprising a tray floor and a board platform (abstract, and fig 11, Ref 190)
removably receiving an board (“CD” board)
further comprising a cutout extending inward from the open side of the tray and through the floor for exposing an underside side of an end of the board positioned on the board platform. (Fig 11, Ref 228, col 9 ln 28-31)
.
	Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
	In regards to applicant’s arguments regarding the modification with Fever, applicant argues:
	 
Specifically, Fever does not disclose "a side of the tray opposite the open side is a closed side including a side wall" Rather, Fever teaches a sticky paper tray having side walls on each side thereof. Fever does not have any open sides, and thus necessarily cannot teach the admitted deficiency of Andric and Thum: "a side opposite the open side includes a sidewall". Modifying the tray of Andric with the teachings of Fever, absent the use of impermissible hindsight, could only result in the formation of sidewalls on each of its open ends, rather than on only one end as recited in original claim 2, and currently amended claim 1.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). This is not found persuasive because the rejection is relying on Andric to teach one open side and the modification with Fever to teach closing the side wall  
In regards to applicant arguments regarding the modification of Andric, Applicant argues:
Further, referring to col. 4, lines 59-64, Andric teaches that the traps 10a of the cited Figures 9 and 10 are configured to have their ends fitted or snapped together in order to form a longer continuous length of strip track. The formation of an end wall, which is also incompatible with Andric's preferred method of forming the traps via extrusion, would destroy the ability of the traps to be joined together in this expressly described manner. See MPEP § 2143.01(V), stating "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification."
This is not found persuasive while one of the proposed uses of Andric is to form a continuous lengths of strip tracks, it is not prevented from being used as a singular piece alone without forming continuous length, for example during packaging as shown in Fig 10. The intended purpose of Andric is to provide for a trap for crawling insects which it is still able to preform even with the proposed modification. 
	In regards to applicant’s arguments regarding the cited references in combination not teaching “a glue board platform elevated above a tray floor.” This is not found persuasive especially in view of the claim’s indefiniteness rejected above. Andric alone discloses the glue board platform, tray floor, and glue board positioned within the tray floor. Andric shows that the glue board and tray floor are spaced and parallel to one another as shown above in the rejection. Nonetheless, if applicant does not agree then an alternative rejection has been provided in view of Johnson. Please see above.   
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643



								/DAVID J PARSLEY/                                                                                      Primary Examiner, Art Unit 3643